DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of RSV F, DS-CAV1, and RSV G as further RSV antigen in the reply filed on 5/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement for 2) formulation is withdrawn. 
Claims 1, 3, 4, and 6-20 are under examination.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/21 as noted above.
Claim Rejections - 35 USC § 103
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. (SCIENTIFIC REPORTS 2018, 8:3021) and McLellan et al. (Science 2013:
Vol. 342, Issue 6158, pp. 592-598).
McGill et al. teach as to claims 1 and 17, a biodegradable polyanhydride particle comprising RSV F and G (abstract), as to claim 13, that induce antibody and CD4+ immune responses (page 5, lower half and abstract), as to claims 14 (general chemical formulas) and 15 (specific chemical names that are encompassed by 14), that polyanhydride particles were made with CPTEG and CPH (page 10, lower part of page). For claim 15, the limitation following optionally is not required. For claims 18 and 20, that the vaccine was administered intranasally to a subject at risk for RSV infection (calves, abstract and page 11 just above middle). The particles are biodegradable as noted at page 8 middle that the particles provided tunable antigen release and degrade into non-toxic components.
McGill et al. also suggest that with optimization the vaccine has potential for use in humans as well because bovine and human RSV have similarities of the virus and symptoms caused (abstract). 
McGill et al. do not teach pre-fusion RSV F or DS-CAV1.

As far as claim 19 is concerned, the difference in protection levels can be attributed to animal model in that the disclosure uses mice and show no infection whereas the art shows reduced infection in natural host with host pathogen (McGill et al.) and increased neutralizing compared to post fusion (McLellan et al.). Mice are known in the art to be semi permissive human RSV and require higher doses to cause some symptoms (page 342, column 2 middle, Borchers et al. Clinic Rev Allerg Immunol (2013) 45:331–379). Thus, one of skill in the art would expect differences in animal model results.
Thus, it would be prima facie obvious at the time of filing to modify the polyanhydride RSV vaccine of McGill et al. with the DS-CAV-1 of McLellan et al. with the expectation of success of making an RSV vaccine particle because McGill et al. suggest modifying the particle for use in humans and McLellan et al. teach a very potent antigen for humans.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. and McLellan et al. as applied to claims 1, 3, 4, 13-15, and 17-20 above, and further in view of Wafa et al. (Acta Biomaterialia vol 50, pages 417-427, 2017).
McGill et al. and McLellan et al. are discussed above.
McGill et al. and McLellan et al. do not teach ratio in claim 16.
Wafa et al. teach using biodegradable polyanhydride particles to deliver antigen (abstract). As for claim 16, a ratio of 20:80 CPTEG:CPH (reverse order of claim language) is 
Thus, it would be prima facie obvious at the time of filing to modify the polyanhydride RSV vaccine of McGill et al. and  McLellan et al. with the 80:20 CPH:CPTEG ratio with expectation of success of making an RSV vaccine particle because 80:20 CPH:CPTEG has been used to make immunogenic particles and shown to result in an improved immune response.


Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. and McLellan et al. and further in view of Wafa et al. (Acta Biomaterialia vol 50, pages 417-427, 2017)  as applied to claim 16 above, and Hancock et al. (Vaccine Volume 19, Issue 32, 14 September 2001, Pages 4874-4882).
McGill et al. and McLellan et al. are discussed above.
Wafa et al. teach using CpG ODN in polyanhydride particles with OVA but acknowledge that immunogenicity was not improved but that this result has been seen before and states this may be due to adjuvant nature of the particle used but other particles show improvement with ODN and OVA (last paragraph page 424).
McGill et al. and McLellan et al. and Wafa et al. do not teach ODN- RSV combination particle.
Hancock et al. teach that RSV F plus CpG ODN resulted in statistically significant increases in serum neutralization titers, an enhanced generation of splenic antigen-dependent 
One of ordinary skill in the art at the effective time of filing would be motivated to use CpG ODN with RSV F because Hancock et al. shows it improves immunogenicity and one would be motivated to improve immunogenicity to make the vaccine more powerful or to be able to use a lower dose. One of ordinary skill in the art at the effective time of filing would not consider the Wafa et al. reduced outcome using CpG ODN as teaching away because they acknowledge that the result is particular to OVA (last paragraph page 424).
Thus, it would be prima facie obvious at the time of filing to modify the polyanhydride RSV vaccine of McGill et al. and McLellan et al. with the CpG ODN to improve immunicity of RSV F with the expectation of success knowing that Hancock et al. has shown an increase over standard adjuvant. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. and McLellan et al.  as applied to claims 1, 3, 4, 13-15, and 17-20 above, and as evidenced by Joshi et al. (Acta Biomaterialia Volume 9, Issue 3, March 2013, Pages 5583-5589).
McGill et al. and McLellan et al. are discussed above.
McGill et al. and McLellan et al. do not teach the size of the particle to be less than 5 μm.
Joshi et al. teach that CPTEG:CPH particles have a size 1 and 3 μm (section 3.2).
One of ordinary skill in the art at the effective time of filing would have  know that the typical size of particle less than 5 μm and expect other antigen loaded particles to be the same. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648